Exhibit 10.5

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made effective as of this 11th day
of June, 2010, by and between Optimus Capital Partners, LLC, a Delaware limited
liability company (“Optimus Capital”, and its affiliate Optimus CG II, Ltd., a
Cayman Islands exempted company (“Optimus CG” and, together with Optimus
Capital, “Optimus”), and International Stem Cell Corporation, a Delaware
corporation (the “Company”).

WHEREAS, on June 30, 2009, Optimus Capital and the Company entered into a
Preferred Stock Purchase Agreement (the “Purchase Agreement”) pursuant to which
Optimus Capital agreed to purchase, or cause its designee to purchase, from time
to time, up to Five Hundred (500) shares of the Company’s Series E Preferred
Stock (the “Preferred Stock”), and Optimus CG received a warrant to purchase up
to 7,848,837 shares of the Company’s common stock, with the number of shares of
common stock and the exercise price being subject to adjustment from time to
time based on the market price for the shares of common stock at the time the
Company sold shares of Preferred Stock (the “Warrant”);

WHEREAS, the Preferred Stock accrues a dividend in shares of Series E Preferred
Stock on a daily basis at a rate equal to 10% per annum from the date of
issuance with the dividend being payable on the date the Preferred Stock is
redeemed (the “Dividend”);

WHEREAS, the Preferred Stock is redeemable commencing one year after its
issuance, subject to payment of redemption premiums that start at 26% and
decline to 0% after the Preferred Stock has been outstanding for four years (the
“Redemption Premiums”);

WHEREAS, from October 2009 through March 2010 the Company sold an aggregate of
441 shares of Preferred Stock to Optimus CG in 11 tranches and on 11 occasions
Optimus CG exercised portions of the Warrant for a total purchase price of
$4,410,750, all of which was paid by delivery to the Company of a series of
secured notes accruing interest at 2% per annum (collectively, the “Warrant
Notes”);

WHEREAS, Optimus has offered to exchange the Preferred Stock and to waive all
Dividends (collectively, the “Preferred Stock Exchange”) in return for the
cancellation of the Warrant Notes and the waiver of all interest on the Warrant
Notes (collectively, the “Debt Exchange”), and the other terms set forth in this
Agreement, and the Company desires to accept such offer; and

WHEREAS, Optimus and the Company, each being a willing party to this transaction
and neither being under any compulsion to exchange the instruments, rights and
benefits being exchanged pursuant to this Agreement, acknowledge that they are
each aware of the relevant facts relating to the exchange (including, without
limitation, (i) the differences between the interest rates on the Warrant Notes
and the dividend rates on the Preferred Stock, (ii) the Redemption Premiums
payable once the Preferred Stock is redeemable, (iii) the fact that the
Preferred Stock is not yet redeemable, and (iv) the various benefits to each
party under the contemplated exchange, which the parties have agreed offset the
difference between the principal amount of the Warrant Notes and the liquidation
preference of the Preferred Stock), and further acknowledge and agree that, in
total, the instruments, rights and benefits being exchanged by each side are of
equivalent value.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

TRANSACTIONS

Section 1.1 Sale. The Company and the Optimus hereby agree to consummate the
Preferred Stock Exchange and the Debt Exchange. In furtherance of the foregoing,
effective as of the Closing:

(a) Optimus hereby waives the requirement that the Preferred Stock be held by
Optimus for one year prior to redemption by the Company;

(b) Optimus hereby waives the Redemption Premiums owing to it pursuant to the
Preferred Stock Agreement and/or the Certificate of Designation of Preferences,
Rights and Limitations of Series E Preferred Stock (the “Certificate of
Designation”);

(c) Optimus hereby waives the Dividend owed to it through the Closing pursuant
to the Preferred Stock Agreement and/or the Certificate of Designation;

(d) The Company hereby waives any interest owed to it through the Closing under
all of the Warrant Notes;

(e) The Company hereby cancels each of the Warrant Notes;

(f) Optimus hereby agrees to return all of the shares of Preferred Stock to the
Company for cancellation; and

(g) The Company and Optimus acknowledge that the Preferred Stock Exchange and
Debt Exchange shall affect a release by the Company and Optimus of all
continuing rights each party holds, and all obligations owed to the other, under
the Purchase Agreement; provided, however, that such release shall not apply to
any rights or obligations arising from or related to any securities of the
Company that Optimus continues to own as of and/or after the date hereof.

Section 1.2 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall be held at the offices of DLA Piper LLP (US),
counsel to the Company, at 4365 Executive Drive, Suite 1100, San Diego,
California 92121 on the date hereof (the “Closing Date”), or at such other time
and place as the Company and Optimus may agree either in writing or orally. At
the Closing:

(a) Optimus will deliver the Certificates representing the shares of Preferred
Stock to the Company evidencing the Preferred Stock Exchange.

 

2



--------------------------------------------------------------------------------

(b) The Company will cancel the Preferred Stock, will cancel the Warrant Notes
evidencing the Debt Exchange, and will deliver the cancelled Warrant Notes to
Optimus; and

(c) The other waivers, cancellations and releases set forth in Section 1.1 shall
be effective.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to Optimus as of the date hereof as follows:

(a) The Company has the requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated by the Agreement
and otherwise to carry out its obligations hereunder. The execution and delivery
of the Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further consent or action is required by the Company.
The Agreement has been (or upon delivery will be) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.

(b) The execution, delivery and performance of the Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby do not
and will not (i) conflict with or violate any provision of the Company’s
certificate of incorporation, as amended, or bylaws, or (ii) conflict with or
violate the terms of any material agreement by which the Company is bound or to
which any property or asset of the Company is bound or affected.

(c) The Company has full title to and ownership of the Warrant Notes and all
rights being waived, cancelled or released hereunder.

Section 2.2 Representations, Warranties and Covenants of Optimus. Optimus hereby
represents and warrants to the Company as of the date hereof as follows:

(a) Optimus has the requisite power and authority to enter into this Agreement,
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of the Agreement
by Optimus and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Optimus and no
further consent or action is required by Optimus. The Agreement has been (or
upon delivery will be) duly executed by Optimus and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of Optimus enforceable against Optimus in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and general principles of equity.

 

3



--------------------------------------------------------------------------------

(b) The execution, delivery and performance of the Agreement by Optimus and the
consummation by Optimus of the transactions contemplated hereby do not and will
not (i) conflict with or violate any provision of Optimus’s organizational
documents, or (ii) conflict with or violate the terms of any material agreement
by which Optimus is bound or to which any property or asset of Optimus is bound
or affected.

(c) Optimus has full title to and ownership of the Preferred Stock and all
rights being waived, cancelled or released hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.1 Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements and undertakings, both written and oral, between
or among the parties hereto with respect to the subject matter hereof and
thereof.

Section 3.2 Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by, or on behalf of, each party hereto.

Section 3.3 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

Section 3.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 3.5 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. This Agreement may be executed by
facsimile or other electronic transmission.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement as
of the date first written above.

 

COMPANY: INTERNATIONAL STEM CELL CORPORATION By:  

/s/ Ray Wood

Name:   Ray Wood Title:   Chief Financial Officer OPTIMUS CAPITAL PARTNERS, LLC:
By:  

/s/ Terren Peizer

Name:   Terren Peizer Title:   Managing Director OPTIMUS CG II, LTD.: By:  

/s/ Terren Peizer

Name:   Terren Peizer Title:   Managing Director

 

5